Citation Nr: 1720530	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to July 1962.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's TDIU claim on appeal to conduct additional development.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran's sole service-connected disability is schizoaffective disorder, currently rated as 50  percent disabling from August 1, 1995 and as 70 percent disabling from December 6, 2010.  The Veteran's TDIU claim on appeal arose following his December 2010 increased rating claim for schizoaffective disorder; therefore, he meets the schedular rating criteria for a TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a) (2016).  

Review of the record reveals that an April 2011 RO decision granted an increased 70 percent disability rating for the Veteran's schizoaffective disorder based upon a February 2011 VA psychiatric examination which documented that the Veteran's psychiatric symptomatology included near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; additionally, the VA examiner stated that the Veteran did not appear to be able to sustain gainful employment at that time due to the presence of psychiatric symptoms (particularly depression).  

In the July 2011 rating decision on appeal, the RO concluded that a TDIU rating was not warranted because the Veteran reported that depression precluded him from being able to work and sustain employment and the February 2011 VA examiner attributed the Veteran's inability to sustain gainful employment to depression, for which the Veteran is not service-connected.  

However, as noted by the Veteran's representative within the April 2017 informal hearing presentation (IHP), although the February 2011 VA examiner's conclusion that the Veteran did not appear to be able to sustain gainful employment at that time highlighted the Veteran's depression, the examiner did not exclude depression as a manifestation of the Veteran's service-connected schizoaffective disorder.  Additionally, the April 2017 IHP points out that to the extent the Veteran reported that depression precluded employment, his lay statements regarding functional impact of various manifestations of his psychiatric symptomatology are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board agrees that given the February 2011 examination findings discussed above, it is unclear if the VA examiner intended to separate the effects of the Veteran's service-connected schizoaffective disorder from the identified functional impact caused by the Veteran's psychiatric symptoms, in particular depression.  Therefore, upon remand, a clarifying opinion regarding the functional impact of the Veteran's service-connected schizoaffective disorder, including its manifested psychiatric symptomatology, upon his ability to secure and follow a substantially gainful occupation must be obtained.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in light of the more than six years that have elapsed since the last VA psychiatric examination, the Board concludes a new VA psychiatric examination is necessary to determine the current severity and resulting functional impact of the Veteran's service-connected schizoaffective disorder.  Snuffer, 10 Vet. App. at 402-03.  

Finally, the Board is mindful that outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159 (c) (2016).  The most recent VA treatment records within the claims file appear to be from 2011; therefore, upon remand, any outstanding VA psychiatric treatment records must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to assess the current severity and resulting functional impact of all manifestations attributable to his service-connected schizoaffective disorder.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

The examiner should specifically consider and discuss the conclusion of the February 2011 VA examiner that the Veteran did not appear to be able to sustain gainful employment at that time due to the presence of psychiatric symptoms (particularly depression), and whether it is possible to separate the effects of the Veteran's service-connected schizoaffective disorder from the depression which precluded employment at the time of the February 2011 VA examination.  

2.  Thereafter, readjudicate the Veteran's TDIU claim on appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




